TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00767-CV



          Millers Mutual Insurance Association/Jupe Feeds, Inc. d/b/a Wendlands
                               Farm Products, Appellants

                                                 v.

              Jupe Feeds, Inc. d/b/a Wendlands Farm Products/Millers Mutual
                              Insurance Association, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 186,440-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion notifying this Court that they have settled their

dispute and asking this Court to vacate the trial court’s judgment and remand the cause for entry of

an agreed take-nothing judgment in conformity with their settlement agreement. We grant the

motion, vacate the trial court’s judgment, and remand the cause to the trial court for further

proceedings consistent with the parties’ settlement agreement. See Tex. R. App. P. 42.1(a).




                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Vacated and Remanded

Filed: July 29, 2004